ORDER

PER CURIAM:
Ryan Boulware appeals the judgment of convictions and sentences for driving while revoked and resisting arrest. He argues that the trial court abused its discretion in allowing a law enforcement officer to testify that the treads on Boulware’s .shoes shared characteristics with the shoeprint he found, in allowing another officer to testify about visits he made to Boulware’s residence earlier during the month of Boulware’s .crimes, and for overruling Boulware’s motion for judgment of acquittal. Because a published opinion would have no precedential value, the parties have been provided a memorandum.
The- judgment is affirmed. Rule 30.25(b).